  Case 5:11-cr-50101-TLB Document 92 <ifrestricted> Filed 05/15/20 Page 1 of 1
                               PageID #: 587



                    IN THE UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF ARKANSAS
                            FAYETTEVILLE DIVISION

UNITED STATES OF AMERICA                                                PLAINTIFF

V.                          CASE NO. 5:11-CR-50101

RYAN CORNELISON                                                       DEFENDANT

                                       ORDER

      Now pending before the Court is the Report and Recommendation (Doc. 90) of

Chief United States Magistrate Judge Erin L. Wiedemann, filed on April 27, 2020. The

time to object has now passed, and no objections were filed.

      Accordingly, IT IS ORDERED that the Report and Recommendation (Doc. 90) is

ADOPTED IN ITS ENTIRETY, and Defendant’s Motion for Release from Custody (Doc.

88) is DENIED WITHOUT PREJUDICE for failure to exhaust administrative remedies with

the Bureau of Prisons.

      IT IS SO ORDERED on this 15th day of May, 2020.



                                        /s/ Timothy L. Brooks
                                        TIMOTHY L. BROOKS
                                        UNITED STATES DISTRICT JUDGE
